 Case 1:20-cv-03395-BMC Document 68 Filed 06/15/21 Page 1 of 1 PageID #: 736



MITCHELL SILBERBERG & KNUPP LLP                                                                         Jeffrey M. Movit
                                                                                             A Professional Corporation
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (917) 546-7708 Phone
                                                                                                     (917) 546-7678 Fax
                                                                                                         jmm@msk.com


June 15, 2021

VIA ECF
Hon. Brian M. Cogan, U.S.D.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

Re:       Full Circle United, LLC v. Bay Tek Entm't, Inc., No. 1:20-cv-03395-BMC

Dear Judge Cogan:

We write on behalf of Defendant/Counterclaim Plaintiff Bay Tek Entertainment, Inc. (“Bay
Tek”) for clarification of Your Honor’s April 28, 2021 Order (ECF No. 63), which extended fact
discovery until September 30, 2021.

Specifically, Bay Tek wishes to clarify that pre-motion letters on a dispositive motion shall be
filed no later than October 7, 2021, i.e., one week after the completion date for non-expert
discovery.

Counsel for Plaintiff/Counterclaim Defendant Full Circle United, LLC and additional
Counterclaim Defendant Eric Pavony do not oppose Bay Tek’s request for clarification.

We thank the Court for its consideration of this matter.

Respectfully,

/s/ Jeffrey M. Movit
Jeffrey M. Movit
A Professional Corporation for
MITCHELL SILBERBERG & KNUPP LLP

cc:       All counsel of record (by ECF)




                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
13256637.3
